Citation Nr: 0405723	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  97-24 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.  The veteran died in September 1992.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1993 and February 1994 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to service connection 
for the cause of the veteran's death.  


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence necessary 
to substantiate her claim; and, all available evidence 
necessary for disposition of the appellant's appeal has been 
obtained by the RO.

2.  The veteran died in September 1992, while hospitalized 
for pneumonia and acquired immune deficiency syndrome (AIDS).  
During this admission, the veteran suffered respiratory and 
cardiac arrest.

3.  At the time of his death, service connection had been 
established for encephalalgia, evaluated as 10 percent 
disabling.

4.  Neither AIDS nor complications thereof were related to an 
in-service injury or disease or service-connected disability. 

5.  AIDS was not manifested until many years after service.

6.  Service-connected encephalalgia was neither the principal 
nor a contributory cause of the veteran's death.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by active service, nor is the cause of death due 
to or the proximate result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
VCAA was enacted in November 2000.

In the present case, regarding the issue of entitlement to 
service connection for the cause of the veteran's death, a 
substantially complete application was received in October 
1992.  Thereafter, in decisions dated in September 1993 and 
February 1994 that issue was denied.  Only after these 
determinations were promulgated and the issue of timeliness 
of the appeal was resolved, did the AOJ, in December 2002, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in her 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error in 
this case.  While the notice provided to the appellant in 
December 2002, was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further evidence was submitted or 
identified.  After the notice was provided, the Board 
obtained a VA medical specialist opinion in this matter, and 
provided the appellant an opportunity to submit additional 
argument and evidence in support of her claim.  There is no 
other evidence that could help substantiate the claim, and no 
reason to further delay a decision.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to the claimant.  


Service Connection

The record discloses the veteran died in September 1992.  A 
cause of death is not recorded on the death certificate.  
Terminal hospital records show the veteran was admitted for 
pneumonia related to his acquired immune deficiency syndrome 
(AIDS).  Medical records associated with this private 
hospitalization indicate that on the date of his death, the 
veteran went into respiratory and cardiac arrest.  An autopsy 
was not performed.

At the time of the veteran's death, service connection had 
been established for encephalalgia, evaluated as 10 percent 
disabling.  In this context, service medical records show the 
veteran was twice seen for injury to his head.  The first 
instance, in 1968, involved the veteran being struck in the 
head.  The veteran was later seen in 1969, for injury 
sustained in a motor vehicle accident.  Clinical and 
diagnostic assessment were negative for any abnormalities.  
The veteran reported persistent headaches since that time.  
Service medial records are negative for any findings or 
diagnosis of AIDS or human immunodeficiency virus (HIV).

Post service medical evidence consists of VA outpatient, 
hospital and medical examination reports, and private medical 
records.  The veteran was diagnosed with encephalalgia on VA 
examination in March 1970.  Thereafter, VA medical records 
document recurrent complaints of headaches, variously 
diagnosed as atypical migraine, classical migraine, cluster 
headaches, and chronic headaches.  

The veteran's treatment course for his encephalalgia, between 
1980 and 1989, included prescribed medications, and referral 
to the pain clinic where myriad modalities were introduced 
for pain control, to include use of transcutaneous electrical 
stimulator (TENS) unit and other therapeutic measures.  The 
records show the veteran reported these modalities of 
treatment were not helpful in relieving his headache 
symptoms.  These records are also interspersed with reports 
which indicate the veteran reported relief with use of 
prescribed medications.  

The first clinical evidence regarding the veteran's drug use 
appeared in a November 1979 clinical report, which referenced 
the veteran's history as significant for intravenous (IV) 
drug use.  The report noted he had been admitted to a private 
treatment program for his drug dependency.  Medical records 
document the veteran's continued drug use and related medical 
problems.  The veteran was hospitalized in June 1989 for PCP 
(pneumocystis carinii pneumonia).  

VA medical records also disclose the veteran was evaluated 
during an August 1980 admission for episodes of bradycardia, 
opined to be secondary to intense vagal release secondary to 
headaches.  Extensive cardiac work-up was negative for any 
findings, and it was determined that further evaluation or 
treatment was not necessary.  The veteran was evaluated for 
an episode of syncope in conjunction with a September 1980 
admission.  Medical personnel again determined this episode 
was suggestive of vagal reaction.  Physical examination and 
electrocardiogram conducted at that time were negative for 
any clinically significant findings. 

The veteran began treatment at VA medical facilities for his 
drug dependency beginning in 1984, which included methadone 
therapy.  By January 1985, it was noted that the veteran had 
an opiate dependency, using heroine and cocaine.

Terminal hospital records show the veteran was privately 
hospitalized on September 8, 1992, for AIDS and pneumonia 
related to AIDS.  The records of his final admission show 
that the veteran had been HIV positive since 1986, and had 
used drugs (crack cocaine) within days of his admission.  It 
was also noted he had been hospitalized some four months 
prior to this admission for treatment of pneumonia, opined to 
be of bacterial etiology.  On September 15, 1992, the veteran 
died as a result of cardiac and respiratory arrest.  

The death certificate does not list the cause of the 
veteran's death.  Medical records of his final 
hospitalization show the veteran was admitted for pneumonia 
related to AIDS, that he suffered cardiac and respiratory 
arrest and was not responsive to resuscitation efforts and 
died.

In May 2003, a medical opinion was obtained from a VA 
physician, based upon an extensive review of the evidence of 
record.  In the opinion, the specialist concluded it was not 
likely that the veteran's encephalalgia caused his IV drug 
abuse.  The specialist stated it was possible that the 
veteran's IV drug use led to his HIV positive status and 
diagnosis of AIDS.  It was noted that the assembled medical 
evidence presented no other risk factors that might 
contribute to the veteran's AIDS diagnosis.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 3.303.

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The statute precludes the payment of compensation, including 
Dependency and Indemnity Compensation (DIC), for disability 
or death resulting from alcohol or drug abuse based on direct 
service connection.  DIC benefits may be awarded, however, 
for death resulting from alcohol or drug abuse that is 
secondary to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1310; Barela v. West, 11 Vet. App. 280 (1998); 
38 C.F.R. § 3.1(m); VAOPGCPREC 02-98, 07-99.

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; however, if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

In this case, the Board notes that AIDS and complications 
related thereto, which caused the veteran's death, are not 
directly related to the veteran's period of service, and the 
appellant does not contend otherwise.  Rather, the appellant 
maintains that the veteran's drug use, which lead to the AIDS 
diagnosis and related complications that caused his death, 
was due to his service-connected encephalalgia.  More 
particularly, she asserts that the veteran self-medicated 
symptoms associated with his encephalalgia and, as a result, 
developed AIDS from which he ultimately died.

With regard to the appellant's contentions in this regard, a 
lay person is competent to describe symptoms observed, but is 
not competent to offer evidence which requires medical 
knowledge, such as a diagnosis or a determination of 
etiology.  Where the determinative issue involves a question 
of medical causation, as here, the appellant is not qualified 
to make assertions in this respect as she lacks the necessary 
medical expertise or experience.  King v. Brown, 5 Vet. App. 
19, 21 (1991); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The evidence of record reports the onset of the veteran's 
drug use since 1979, and diagnosis of AIDS in 1986.  Based 
upon a review of the recorded medical evidence of record, a 
VA specialist concluded that it was unlikely that the 
veteran's headache disorder contributed materially or 
substantially to his development of AIDS.  The specialist 
further suggested that the veteran's HIV positive status and 
AIDS diagnosis were related to his IV drug use in the absence 
of any other risk factors presented by the veteran's history.  
There is no medical evidence to the contrary.  While the 
appellant has asserted that the veteran self-medicated his 
encephalalgia symptoms with IV drugs, she has presented no 
competent medical evidence indicating that the veteran's drug 
dependency in this instance was due to his service-connected 
disability.  The Board therefore finds that the service-
connected encephalalgia did not cause or materially 
contribute to cause the veteran's death.  The Board has 
determined, accordingly, that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for the cause of the veteran's death. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



